Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 07/26/2021.  
Applicant has amended Figures 1-3 in order to replace handwritten reference numerals with machine text.  Figure 1 is further amended to identify the back face 2A of the glove body 2, front face 2B of the glove body 2, hand base 3A of the glove body 2, and fingertips 3B of the glove fingers 3.  Figures 1-3 are amended in order to be consistent with the amendments of the claims and specification.  No new Structures are added to the drawings outside of the original disclosure.  The examiner has accepted and entered the amendments to the drawings.
The Applicant has amended paragraphs of 29 and 33-35 of the specification in order to be consistent with the amendments of the claims and drawings.  The examiner has accepted and entered the amendments to the specification.
The Applicant has amended claims 1-11.  The examiner has accepted and entered the amendments.
Claims 1-11 are pending and have been examined.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend/replace claim 3 as shown below:-
3. (Currently amended) The device for applying an electrical pulse according to claim 1, said first voltage being between 220 and 260 V.

Allowable Subject Matter
Claims 1-11 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “control unit being comprised of a means for applying-a differential electrical pulses, wherein each of said plurality of application contacts is mounted on said front face of a respective one of said plurality of glove fingers so as to apply a first electrical pulse, and wherein each of said plurality of second application contacts is mounted on said front face of said hand base so as to apply a second electrical pulse, said second electrical pulse being stronger than said first electrical pulse”.
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein each of said plurality of first application contacts is mounted on said front face of a respective one of said plurality of glove fingers so as to apply a first electrical pulse, wherein each of said plurality of second application contacts is mounted on said front face of said hand base so as to apply a second electrical pulse, said second electrical pulse being greater than said first electrical pulse, and wherein the insulating said coating has a thickness of less than between 0.5 mm and 1 mm and preferably greater”.

In re to claims 2-8, 10 and 11, claims 2-8, 10 and 11 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
The closest prior art listed on the form 892 and not specifically relied upon are considered related to applicant’s disclosure to further show the general state of the art. The prior art cited relate to electrical stun weapon for the temporary immobilization of a living being, in which a controller comprising a means for applying a differential electrical pulses, wherein each of said plurality of application contacts is mounted on said front face of a respective one of said plurality of glove fingers so as to apply a first electrical pulse, and wherein each of said plurality of second application contacts is mounted on said front face of said hand base so as to apply a second electrical pulse, said second electrical pulse being stronger than said first electrical pulse.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM and on Tuesday and Thursday between 8-AM to 3-PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/YEMANE MEHARI/Primary Examiner, Art Unit 2839